Citation Nr: 0011194	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
February 12, 1994 to July 24, 1997, from September 1, 1997 to 
July 26, 1998, and in excess of 10 percent on and after July 
27, 1998 for a torn medial meniscus of the right knee, status 
post anterior cruciate ligament reconstruction.

2.  Entitlement to an evaluation in excess of 20 percent for 
a torn medial meniscus with triceps atrophy of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1989 to 
September 1991.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
evaluations in excess of 10 percent respectively for a torn 
medial meniscus of the left and right knees with quadriceps 
atrophy.

The veteran presented testimony before a Hearing Officer at 
the RO in December 1996, a transcript of which has been 
associated with the claims file.  The Hearing Officer 
affirmed the determinations previously entered.

In March 1997 the RO denied entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU).

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO to accord the veteran a requested hearing 
before a travel Member of the Board at the RO.

In June 1999 the RO granted entitlement to a temporary total 
convalescence evaluation from July 25 to August 31, 1997, 
reinstated the 20 percent evaluation effective from September 
1, 1997 through July 26, 1998, and reduced the evaluation to 
10 percent effective July 27, 1998 for a torn medial meniscus 
of the right knee, status post anterior cruciate ligament 
reconstruction.  The RO also granted entitlement to an 
increased evaluation of 20 percent a torn medial meniscus 
with quadriceps atrophy of the left knee effective February 
12, 1994.

The veteran provided testimony before the undersigned Member 
of the Board via a videoconference at the RO in November 
1999, a transcript of which has been associated with the 
claims file.

The case has been returned to the Board for further appellate 
review.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claims of 
entitlement to increased evaluations for his bilateral knee 
disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1996).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected bilateral knee disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has rated the veteran's bilateral knee disabilities by 
analogy to diagnostic code 5257 which contemplates recurrent 
subluxation with lateral instability of the knee.  However, 
the veteran's bilateral knee disabilities may also be rated 
under diagnostic codes 5260 and 5261 which respectively 
contemplate limitation of flexion and extension.


The Board has considered the veteran's contentions that his 
bilateral knee disabilities are manifested by chronic pain, 
giving way, functional limitations, etc.  The Court has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) must also be considered.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, the Court more 
recently held that when a diagnostic code is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

The Board is of the opinion that in view of the fact that 
diagnostic codes whether or not they are predicated 
exclusively on limitation of motion are applicable to 
considering the nature and extent of the veteran's bilateral 
knee disabilities, 38 C.F.R. §§ 4.40, 4.45, as well as 4.59 
should be addressed in the context of a contemporaneous 
comprehensive VA orthopedic examination. The most recent VA 
examination on file conducted in July 1998 does not address 
the DeLuca factors.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to 
treatment of his bilateral knee 
disabilities.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of his complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his bilateral knee 
disabilities.  Any further indicated 
special studies should be conducted.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Do the service-connected 
bilateral knee disabilities involve 
only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the bilateral knee 
disabilities cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected bilateral knee 
disabilities, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the 
bilateral knee disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the bilateral knee disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the bilateral 
knee disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected bilateral knee 
disabilities.  

If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the veteran's 
bilateral knee disabilities to include 
documentation of its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



